Exhibit 10.2F

SIXTH AMENDMENT TO SECOND AMENDED

AND RESTATED CREDIT AGREEMENT

THIS SIXTH AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (the "Sixth
Amendment"), dated as of March 15, 2017, amends that certain Second Amended and
Restated Credit Agreement, dated as of June 12, 2013, as amended by a First
Amendment thereto dated as of December 20, 2013, a Consent to Reporting
Extension dated as of July 23,2015, a Second Amendment thereto dated as of
August 21, 2015, a Waiver to Credit Agreement dated as of September 29, 2015, a
Consent to Additional Reporting Extension dated as of October 23, 2015, a Third
Amendment thereto dated as of November 30, 2015, a Fourth Amendment thereto
dated as of December 28, 2015, a Fifth Amendment thereto dated as of February
17, 2016, a Consent to Reporting Extension dated as of July 28,2016, a Consent
to Reporting Extension dated as of October 30,2016, a Waiver Letter dated
December 19,2016, and a Consent to Reporting Extension dated as of December 28,
2016 (collectively, the "Credit Agreement"), by and among ADS MEXICANA, S.A. DE
C.V., a corporation organized under the laws of the United Mexican States (the
"Borrower"), the GUARANTORS (as defined in the Credit Agreement), the LENDERS
(as defined in the Credit Agreement) PARTY THERETO, and PNC BANK, NATIONAL
ASSOCIATION, as Administrative Agent (the "Administrative Agent").

WITNESSETH:

WHEREAS, pursuant to Section 8.2.5 of the Credit Agreement, the Borrower and ADS
Corporative are permitted to make Capital Distributions to ADS and its
Subsidiaries.  As a requirement of Law, Capital Distributions also are required
to be made to the other shareholder of the Borrower and ADS Corporative on a pro
rata basis in accordance with the shareholders' respective ownership interests;

WHEREAS, during the fiscal years of the Borrower and ADS Corporative ended March
31, 2014, 2015 and 2016, the Borrower and ADS Corporative made Capital
Distributions to ADS Worldwide, Inc. as set forth on Exhibit A hereto in
accordance with the terms of the Credit Agreement.  Capital Distributions in a
pro rata amount also were paid to the other shareholder of the Borrower and ADS
Corporative based upon such other shareholder's ownership of fifty percent (50%)
of the Borrower and ADS Corporative and subsequent ownership of forty-nine
percent (49%) of the Borrower and ADS Corporative;

WHEREAS, the intent of the parties to the Credit Agreement was to permit Capital
Distributions to be paid to all shareholders of the Borrower and ADS Corporative
as required by Law, such that Section 8.2.5 also should have permitted pro rata
Capital Distributions to the other shareholder.  The failure of the Credit
Agreement to permit such Capital Distributions was an error or omission of a
technical nature, as described in Section 11.1.5(E) of the Credit Agreement; and

WHEREAS, the parties hereto desire to restate Section 8.2.5, effective as of the
original date of the Credit Agreement, in order to correct the error or omission
regarding Capital Distributions.

 

--------------------------------------------------------------------------------

NOW, THEREFORE, the parties hereto, in consideration of their mutual covenants
and agreements herein contained and intending to be legally bound hereby,
covenant and agree as follows:

1.Definitions.  Capitalized terms used but not defined herein shall have the
meanings set forth in the Credit Agreement.

2.Amendments to Credit Agreement.

The following new definitions are hereby inserted in Section 1.1 [Certain
Definitions] of the Credit Agreement in alphabetical order:

"Sixth Amendment shall mean the Sixth Amendment to Second Amended and Restated
Credit Agreement, dated as of March 15, 2017."

"Sixth Amendment Effective Date shall mean the date upon which the Sixth
Amendment became effective pursuant to its terms."

3.Amendment of Section 8.2.5.  Section 8.2.5 of the Credit Agreement is hereby
amended and restated as follows, effective as of June 12, 2013:

"8.2.5Capital Distributions.

The Borrower shall not, and shall not permit ADS Corporativo to, make or pay, or
agree to become or remain liable to make or pay, any Capital Distribution of any
nature (whether in cash, property, securities or otherwise) unless prior to and
after giving effect thereto, no Event of Default or Potential Default has
occurred and is continuing."

4.Conditions Precedent.  The Borrower, the Guarantors and the Lenders
acknowledge that this Sixth Amendment shall not be effective until the date each
of the following conditions precedent has been satisfied (such date is referred
to herein as the "Sixth Amendment Effective Date"):

(a)The Borrower, the Guarantors and the Administrative Agent shall have
executed, and delivered to the Administrative Agent, this Sixth Amendment;

(b)The Borrower and each Guarantor, by its execution and delivery of this Sixth
Amendment, shall have and be deemed to have certified to the Administrative
Agent and the Lenders that the certificates dated the Closing Date and signed by
the Secretary or an Assistant Secretary of the Borrower or such Guarantor, as
applicable, on behalf of itself and the Guarantors, remain true, correct and
complete on and as of the Sixth Amendment Effective Date; other than as set
forth in the Third Amendment;

2

--------------------------------------------------------------------------------

(c)Since March 31, 2016, no Material Adverse Change shall have occurred with
respect to the Borrower or any of the Guarantors;

(d)The Borrower and the Guarantors shall have obtained all approvals and
consents necessary to consummate the transactions contemplated by this Sixth
Amendment;

(e)The Borrower shall have reimbursed the Administrative Agent all fees and
expenses, including without limitation, reasonable attorneys' fees, for which
the Administrative Agent is entitled to be reimbursed; and

(f)All legal details and proceedings to be consummated and/or otherwise
completed as of the Sixth Amendment Effective Date in connection with the
transactions contemplated by this Sixth Amendment and all other Loan Documents
to be delivered to the Lenders shall be in form and substance reasonably
satisfactory to the Administrative Agent.

5.Incorporation into Credit Agreement.  This Sixth Amendment shall be
incorporated into the Credit Agreement by this reference.

6.Full Force and Effect.  Except as expressly modified by this Sixth Amendment,
all of the terms, conditions, representations, warranties and covenants of the
Credit Agreement and the other Loan Documents are true and correct and shall
continue in full force and effect without modification, including without
limitation, all liens and security interests securing the Borrower's
indebtedness to the Lenders and all Guaranty Agreements executed and delivered
by the Guarantors.

7.Reimbursement of Expenses.  The Borrower  unconditionally agrees to pay and
reimburse the Administrative Agent and save the Administrative Agent
harmless  against liability for the payment of reasonable  out-of-pocket costs,
expenses  and disbursements, including without limitation, fees and expenses  of
counsel incurred by the Administrative Agent in connection with the development,
preparation, execution, administration, interpretation or performance of this
Sixth Amendment and all other documents or instruments to be delivered in
connection herewith.

8. Counterparts.  This Sixth Amendment may be executed by different parties
hereto in any number of separate counterparts, each of which, when so executed
and delivered shall be an original and all such counterparts shall together
constitute one and the same instrument.

9.Entire Agreement.  This Sixth Amendment sets forth the entire agreement and
understanding of the parties with respect to the transactions contemplated
hereby and supersedes all prior understandings and agreements, whether written
or oral, between the parties hereto relating to the subject matter hereof.  No
representation, promise, inducement or statement of intention has been made by
any party which is not embodied in this Sixth Amendment, and no party shall be
bound by or liable for any alleged representation, promise, inducement or
statement of intention not set forth herein.

3

--------------------------------------------------------------------------------

10.Governing Law. This Sixth Amendment shall be deemed to be a contract under
the laws of the State of Ohio, U.S.A. and for all purposes shall be governed by
and construed and enforced in accordance with the internal laws of the State of
Ohio, U.S.A. without regard to its conflict of laws principles.

[SIGNATURE PAGES FOLLOW]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4

--------------------------------------------------------------------------------

[SIGNATURE PAGE- SIXTH AMENDMENT TO SECOND AMENDED AND

RESTATED CREDIT AGREEMENT]

 

IN WITNESS WHEREOF, the parties hereto, by their officers thereunto duly
authorized, have executed this Sixth Amendment as of the day and year first
above written.

 

 

[g201705302016598722848.jpg]

 

 

--------------------------------------------------------------------------------

[SIGNATURE PAGE-SIXTH AMENDMENT TO SECOND AMENDED

AND RESTATED CREDIT AGREEMENT]

 

 

 

[g201705302016598812849.jpg]

 

 

--------------------------------------------------------------------------------

[SIGNATURE PAGE-SIXTH AMENDMENT TO SECOND AMENDED

AND RESTATED CREDIT AGREEMENT]

 

 

 

[g201705302016598842850.jpg]

 

 

--------------------------------------------------------------------------------

[SIGNATURE PAGE-SIXTH AMENDMENT TO SECOND AMENDED

AND RESTATED CREDIT AGREEMENT)

 

 

 

[g201705302016598872851.jpg]

 

 

--------------------------------------------------------------------------------

Exhibit A

 

Capital Distributions

 

 

Capital Distribution

Capital Distribution

 

Amount to Grupo

Amount to ADS

 

Altima

Worldwide, Inc.

 

 

 

 

Payment Date

(in MXN)

(in USD)

 

(Month/Year)

 

 

 

 

6,039,642.00

510,000.00

 

5/2013*

2,264,120.00

179,356.79

 

11/2013

6,349,175.00

510,000.00

 

12/2013

3,775,315.25

304,621.94

 

2/2014

3,775,315.25

303,558.25

 

7/2014

6,904,982.00

510,000.00

 

12/2014

14,461,327.81

1,020,000.00

 

2/2015

7,912,075.80

535,328.61

 

4/2015

6,522,285.12

429,187.47

 

7/2015

12,331,195.96

765,007.13

 

9/2015

24,751.914.05

1,536,621.33

 

11/2015

16,999,514.97

897,690.19

 

3/2017**

*Dividend paid by ADS Corporativo; All others paid by Borrower

**Dividend recommended 2/2017, payable 3/2017

 